No opinion. Exceptions sustained as to the amount of damages for detention. All other exceptions overruled, and judgment directed upon the verdict for a return of the bonds mentioned in the complaint, and, in default of such return, for the value of said bonds, §17,950; and the verdict for damages for detention modified by awarding, as such damages, legal interest upon said amount from the date of demand, which appears to be the 13th of January, 1893, to the date of trial, without costs of this application.